                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

REBECCA W. PICKETT,           )             CV 18-00087 DKW-RLP
                              )
          Plaintiff,          )
                              )             ORDER ADOPTING
     vs.                      )             MAGISTRATE JUDGE’S
                              )             FINDINGS AND
STATE OF HAWAII,              )             RECOMMENDATION
DEPARTMENT OF EDUCATION, )
KAUAI DISTRICT,               )
                              )
          Defendant.          )
_____________________________ )


                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed on November 21, 2018 and

served on all parties on November 23, 2018, and no objections having been filed

by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the "Findings and



///



///
Recommendation to Dismiss This Action Without Prejudice" are adopted as the

opinion and order of this Court.

      IT IS SO ORDERED.

      DATED: December 11, 2018 at Honolulu, Hawai’i.




                                       /s/ Derrick K. Watson
                                       Derrick K. Watson
                                       United States District Judge




Rebecca W. Pickett v. State of Hawaii, et al. Civil No. 18-00087 DKW-RLP;
ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
RECOMMENDATION




                                       2
